   Case 2:18-cr-00373-JLL Document 11 Filed 11/29/18 Page 1 of 2 PageID: 41



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                         MINUTES

NEWARK
Judge: JOSE L. LINARES                                DATE: 11/29/2018
Court Reporter: PHYLLIS T. LEWIS                      DOCKET NO.: 18-CR-373-JLL

TITLE OF CASE
UNITED STATES OF AMERICA
v.
JOSE CRESPO

APPEARANCES
Rahul Agarwal, AUSA
Rubin Sinins, Attorney for Defendant
Joanne Young, USPO

NATURE OF PROCEEDINGS
SENTENCE: 5 Month on Count 1 of the Information
SUPERVISED RELEASE: 3 Years
SPECIAL CONDITIONS:
    • 5 Months Location Monitoring
    • No Drugs/Alcohol
    • No New Deb
    • Financial Disclosure
    • IRS
    • Mental Health Treatment
    • Like Skills/Education
    • Motor Vehicle Compliance
    • Support Dependents
Fine: WAIVED
Special Assessment $100 (due immediately)
Restitution: $191,953 (due immediately)
Defendant advised of right to appeal
Recommendation to the BOP: A facility for service of this sentence in New Jersey or as close to
defendant’s family/home address & RDAP
Court ORDERED Defendant to surrender: January 14, 2019 at/or before Noon.

                                       Lissette Rodriguez, Courtroom Deputy
                                       to the Hon. Jose L. Linares, Chief USDJ
   Case 2:18-cr-00373-JLL Document 11 Filed 11/29/18 Page 2 of 2 PageID: 42




Commenced: 10:30 a.m.
Concluded: 11:15 a.m.
